Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148395 & (18)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  RONALD D. JOHNS,
            Plaintiff-Appellee,
                                                                    SC: 148395
  v                                                                 COA: 315718
                                                                    Jackson CC: 12-002770-CZ
  ALLEGIANCE HEALTH SERVICES,
             Defendant-Appellant.
  ________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to either
  party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                February 7, 2014
                                                                               Clerk